 1   Akshay S. Deoras (SBN 301962)                       Jonathan T. McMichael (CBN 304737)
     akshay.deoras@kirkland.com                          jmcmichael@fenwick.com
 2   KIRKLAND & ELLIS LLP                                David K. Tellekson (admitted pro hac vice)
                                                         dtellekson@fenwick.com
 3   555 California Street                               Melanie L. Mayer (admitted pro hac vice)
     San Francisco, California 94104                     mmayer@fenwick.com
 4   Telephone: (415) 439-1400                           Elizabeth B. Hagan (admitted pro hac vice)
     Facsimile: (415) 439-1500                           ehagan@fenwick.com
 5                                                       FENWICK & WEST LLP
     Sean M. McEldowney (admitted pro hac vice)          1191 Second Avenue, 10th Floor
 6   sean.mceldowney@kirkland.com                        Seattle, WA 98101
                                                         Telephone: (206) 389-4510
 7   KIRKLAND & ELLIS LLP                                Facsimile: (206) 389-4511
     655 Fifteenth Street, N.W.
 8   Washington, DC 20005                                Bryan A. Kohm (CBN 233276)
     Telephone: (202) 879-5000                           bkohm@fenwick.com
 9   Facsimile: (202) 879-5200                           Christopher L. Larson (CBN 308247)
                                                         clarson@fenwick.com
10                                                       555 California Street, 12th Floor
     Ryan Kane (admitted pro hac vice)                   San Francisco, CA 94104
11   ryan.kane@kirkland.com                              Telephone: (415) 875-2300
     KIRKLAND & ELLIS LLP                                Facsimile: (415) 281-1350
12   601 Lexington Avenue
     New York, NY 10022                                  Attorneys for Defendant
13   Telephone: (212) 446-4800                           Cray Inc.
     Facsimile: (212) 446-4900
14

15   Attorneys for Plaintiff
     Raytheon Company
16

17
                                   UNITED STATES DISTRICT COURT
18
                                  NORTHERN DISTRICT OF CALIFORNIA
19
                                        SAN FRANCISCO DIVISION
20

21
      RAYTHEON COMPANY,                             )   Case No. 3:18-cv-03388-RS
22                                                  )
                     Plaintiff,                     )   STIPULATION OF DISMISSAL WITH
23
                                                    )   PREJUDICE AND ORDER
24    v.                                            )
                                                    )
25    CRAY, INC.,                                   )
                                                    )
26                   Defendant.                     )
27                                                  )

28
      STIPULATION OF DISMISSAL WITH PREJUDICE AND                            CASE NO. 3:18-CV-03388-RS
      [PROPOSED] ORDER
 1          WHEREAS on April 22, 2016, Plaintiff Raytheon Company filed this case in the United States
 2   District Court for the Eastern District of Texas seeking damages and other relief, and alleging that
 3   Defendant Cray Inc. directly or indirectly infringed U.S. Pat. Nos. 8,336,040 (the ’040 patent);
 4   9,189,275 (the ’275 patent); 8,910,175 (the ’175 patent); 9,189,278 (the ’278 patent); and 8,984,525
 5   (the ’525 patent) (collectively, the Raytheon Patents);
 6          WHEREAS on April 26, 2017, Cray Inc. filed its Counterclaims and Answer to Raytheon’s
 7   Complaint asserting counterclaims of non-infringement and invalidity for each asserted patent;
 8          WHEREAS on June 1, 2018, Judge Rodney Gilstrap of the United States District Court for the
 9   Eastern District of Texas granted a joint motion to transfer this litigation to the Northern
10   District of California;
11          WHEREAS Plaintiff and Defendant settled this matter on February 25, 2020;
12          THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff and Defendant,
13   through their designated counsel, that this action should be dismissed with prejudice in its entirety, as
14   to both Plaintiff’s claims and Defendant’s counterclaims;
15          IT IS HEREBY FURTHER STIPULATED by and between Plaintiff and Defendant, through
16   their designated counsel, that each side bears its own attorneys’ fees and costs.
17          IT IS SO STIPULATED.
18

19

20

21

22

23

24

25

26

27

28
      STIPULATION OF DISMISSAL WITH PREJUDICE AND                                  CASE NO. 3:18-CV-03388-RS
      [PROPOSED] ORDER
 1   Dated: February 26, 2020
                                                    Respectfully submitted,
 2
                                                    /s/ Akshay S. Deoras
 3
                                                    Akshay S. Deoras (SBN 301962)
 4                                                  akshay.deoras@kirkland.com
                                                    KIRKLAND & ELLIS LLP
 5                                                  555 California Street
                                                    San Francisco, California 94104
 6                                                  Telephone: (415) 439-1400
                                                    Facsimile: (415) 439-1500
 7

 8                                                  Sean M. McEldowney (admitted pro hac vice)
                                                    sean.mceldowney@kirkland.com
 9                                                  KIRKLAND & ELLIS LLP
                                                    655 Fifteenth Street, N.W.
10                                                  Washington, DC 20005
11                                                  Telephone: (202) 879-5000
                                                    Facsimile: (202) 879-5200
12
                                                    Ryan Kane (admitted pro hac vice)
13                                                  ryan.kane@kirkland.com
                                                    KIRKLAND & ELLIS LLP
14                                                  601 Lexington Avenue
15                                                  New York, NY 10022
                                                    Telephone: (212) 446-4800
16                                                  Facsimile: (212) 446-4900

17                                                  Attorneys for Plaintiff
                                                    Raytheon Company
18

19

20

21

22

23

24

25

26

27

28
      STIPULATION OF DISMISSAL WITH PREJUDICE AND                             CASE NO. 3:18-CV-03388-RS
      [PROPOSED] ORDER
 1   Dated: February 26, 2020
 2                                                  Respectfully submitted,

 3                                                  /s/ Jonathan T. McMichael
                                                    Jonathan T. McMichael (CBN 304737)
 4                                                  David K. Tellekson (admitted pro hac vice)
                                                    Melanie L. Mayer (admitted pro hac vice)
 5                                                  Elizabeth B. Hagan (admitted pro hac vice)
                                                    FENWICK & WEST LLP
 6                                                  1191 Second Avenue, 10th Floor
                                                    Seattle, WA 98101
 7                                                  Tel: (206) 389-4510
                                                    Fax: (206) 389-4511
 8                                                  Email: jmcmichael@fenwick.com
                                                    dtellekson@fenwick.com
 9                                                  mmayer@fenwick.com
                                                    ehagan@fenwick.com
10
                                                    Bryan A. Kohm (CBN 233276)
11                                                  Christopher L. Larson (CBN 308247)
                                                    FENWICK & WEST LLP
12                                                  555 California Street, 12th Floor
                                                    San Francisco, CA 94104
13                                                  Tel: (415) 875-2300
                                                    Fax: (415) 281-1350
14                                                  Email: bkohm@fenwick.com
                                                    clarson@fenwick.com
15

16                                                  Attorneys for Defendant Cray Inc.

17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATION OF DISMISSAL WITH PREJUDICE AND                             CASE NO. 3:18-CV-03388-RS
      [PROPOSED] ORDER
 1
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2
             
     Dated: _________________
 3
                                                   Hon. Richard Seeborg
 4                                                 United States District Judge
                                                   Northern District of California
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION OF DISMISSAL WITH PREJUDICE AND               CASE NO. 3:18-CV-03388-RS
     [PROPOSED] ORDER
